Case 18-66766-jwc       Doc 129    Filed 05/13/19 Entered 05/13/19 10:14:13               Desc Main
                                   Document     Page 1 of 3




  IT IS ORDERED as set forth below:



   Date: May 13, 2019
                                                        _________________________________

                                                                 Jeffery W. Cavender
                                                            U.S. Bankruptcy Court Judge

 ________________________________________________________________


                       IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

 IN RE:                                             )       Case No. 18-66766
                                                    )
 BEAUTIFUL BROWS LLC,                               )       Chapter 11
                                                    )
             Debtor.                                )

                            ORDER AND NOTICE OF HEARING

       On May 10, 2019, the Debtor and the Trustee filed an motion to sell substantially all of

the Debtor’s personal property and to assume and assign unexpired leases [Doc. No. 125] (the

“Motion”) along with a motion for an expedited hearing on the Motion [Doc. No. 127] (the

“Motion to Shorten Notice”). The Motion having been read and considered, and it appearing

that cause exists for the Court to approve the request to shorten time to respond to the Motion

and for an expedited hearing; it is hereby

       ORDERED that the Motion to Shorten Notice is granted pursuant to Bankruptcy Rule

9006(c).
Case 18-66766-jwc       Doc 129      Filed 05/13/19 Entered 05/13/19 10:14:13             Desc Main
                                     Document     Page 2 of 3


       IT IS FURTHER ORDERED that the Court will hold a hearing on the Motion in

Courtroom 1203, United States Courthouse, 75 Ted Turner Drive, SW, Atlanta, Georgia on

May 23, 2019 at 11:00 a.m.

       IT IS FURTHER ORDERED that the Debtor’s counsel shall serve a copy of this Order

and the Motion via next day delivery on any creditor asserting lien rights in any property to be

sold or any party to an executory contract to be assumed and assigned and via regular mail on all

other parties in interest whom will not be notified by CM/ECF and shall file a certificate of service

with the Clerk within 24 hours of the entry of this Order.



                                 Procedure for Filing Objections

       Objections to the relief requested in the Motion must be filed in writing with the Clerk of

the U.S. Bankruptcy Court, Northern District of Georgia, Atlanta Division, 1340 Richard B.

Russell Building, 75 Ted Turner Dr, S.W., Atlanta, Georgia 30303 and served upon the Debtor’s

attorney, Jason L. Pettie, P.O. Box 17936, Atlanta, Georgia 30316 as well as the Trustee, S.

Gregory Hays, 2964 Peachtree Road, Suite 555, Atlanta, Georgia 30305

                                     [END OF DOCUMENT]

Drafte, prepared and presented by:

JASON L. PETTIE, P.C.
Jason L. Pettie
Jason L. Pettie, Attorney for the Debtor
Georgia Bar # 574783
P.O. Box 17936
Atlanta, GA 30316
(404) 638-5984
Case 18-66766-jwc       Doc 129   Filed 05/13/19 Entered 05/13/19 10:14:13   Desc Main
                                  Document     Page 3 of 3


                                   DISTRIBUTION LIST

Jason L. Pettie, P.C.
P.O. Box 17936
Atlanta, GA 30316

S. Gregory Hays, Trustee
2964 Peachtree Road, Suite 555
Atlanta, Georgia 30305
